And Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard Taylor on 9/23/2021.

The application has been amended as follows: 
//Begin Amendment
In the Title:
	Replace title with “CONTROLLER FOR HANDLING AN ABORT COMMAND USING A REGENERATION QUEUE AND OPERATION METHOD THEREOF”

	In the Claims:
		See attachment.

	End of Amendment//



Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record appear to teach or suggest, in combination with the other recited features:
a re-generation queue configured to queue, in response to an abort command for aborting an abort-target command, a re-generated command corresponding to a remaining command other than the abort-target command among the commands queued in the command queue; and
a processor configured to reset the command queue when queuing a command into the re-generation queue is completed, and queue the re-generated command into the command queue.
The prior art discloses the following:
Bolkhovitin US 2018/0341429
ABST
Preallocate buffers for DMA or RDMA to improve speeds

 
Zia US 2017/0199667
Fig. 1
Parallel I/O buffer and abort buffer
0025
Dequeuing pending I/O for abort processing reduces performance
Abort commands take higher priority - shorter timeout window
0047
Contexts for many active I/Os; capability to flush out active I/Os

While Bolkhovitin and Zia discuss related techniques such as preallocating buffers or queuing abort commands, both are silent to copying commands in a command queue to a regeneration queue in response to receiving an abort command in order to flush the command queue and subsequently requeue the non-aborted commands.

Signhal US 10,635,350

Storage device receives task tail abort CMD to abort tasks at tail end
Conventionally, flash will flush the entire command queue and rebuild
Save time by continuing to process CMDs at head of command queue

	Signhal discloses allowing a portion of commands in the command queue to complete even after receiving an abort command, and subsequently flushing the command queue. However, Signhal is similarly silent to a re-generation queue which, in response to receiving an abort command, receives non-aborted commands from the command queue for the purpose of requeuing them after the command queue has been flushed.

	Accordingly, none of the cited prior art of record teaches each and every feature in the claims. Hence, claim 1 is allowed. Claims 2-15 recite similar subject matter and are allowed on similar grounds.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136